DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 3 in the reply filed on 5/7/2019 is acknowledged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11, 13-22, 27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (hereafter Scott; US 20160266386 A1) in view of Norris et al. (hereafter Norris 20150373477 A1).
Layered means having several levels (https://www.collinsdictionary.com/us/dictionary/english/layered). 
Another definition: to arrange in a layer
(https://www.google.com/search ?q=layered+definition&rlz=1C1GCEB_enUS856US856 &oq=layered+def&aqs=chrome.2.69i57j0l5.10558j1j0&sourceid=chrome&ie=UTF-8). 
Regarding claims 1-4 and 13, Scott discloses a device (HMD) comprising:
audio data (audio data inherently accompanying the video as mentioned in [0118]) that represents one or more audio sound sources within a first audio zone (e.g., 
one or more processors (4) coupled to the audio data, and configured to:
obtain a first reference distance from a user location to the first audio zone when the device is a first device position, wherein the first reference distance is greater than zero ([0016], [0062], [0086]);
obtain a second reference distance from the user location relative to the second audio zone when the device is a first device position, wherein the second reference distance is greater than zero ([0016], [0062], [0086]);
move the first audio zone (“head locked” or “body locked”) to move proportionally with a movement of the device from a first device position to a second device position (the user’s new position/FOV) and update the first reference distance and the second reference distance, wherein the second audio zone remains static in the layered soundfield relative to the second audio zone prior to the movement of the device from the first device position to the second device position (“world locked”), and wherein the updated first reference distance and the updated second reference distance are greater than zero ([0064]-[0065]).
	Scott fails to explicitly show a memory configure to store audio for the head-mounted display. However, one skilled in the art would have recognized that any data 
Regarding claim 6, Scott is not clear on amplification of the audio data in the first and second audio zones when the user moves. Norris provides clearer teaching on processing the sound localization for each virtual object by adjust the amplification of the audio data based at least of the position of the source relative to the user’s ears ([0033], [0060], [0063], e.g.). Thus, it would have been obvious to one of ordinary skill in the art to modify Scott in view of Norris by adjusting the sound level of each virtual source based on the location of the virtual object and the user in order to realistically recreate the sound at the virtual position.
Regarding claim 11, the combination of Scott and Norris meets the claimed limitation. When both objects in the first and second audio zones are world locked, as 
Regarding claims 5, 7, 14, 15, 29 and 32, Scott teaches an external object which is a representative of at least a hand, a finger or a pointer ([0025], [0058], e.g.). The locked object is the foreground and the other object behind the foreground is the background.
Regarding claims 5, 7 and 29, the claimed limitation also broadly reads on the effect when the virtual object appears to be closer or far away from the user as the user moves, for example.
Claims 16-22, 27, 30 and 33 correspond to claims 1-7, 11, 13-15, 29 and 30 discussed before.
Regarding claim 31, most of limitations correspond to those in claim 1. Scott teaches the non-transitory computer-readable storage medium ([0029], [0049]). Norris teaches the non-transitory computer-readable storage medium ([0289], claim 8).
Claims 8-10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Norris as applied to claims 7 and 22 above, and further in view of Gibson (5,812,688).
The method taught in Scott and Norris is discussed above.
Regarding claims 8-10 and 23-25, Scott and Norris fail to teach that change in illumination, change color, and different color represents different amplification level or attenuation level. Scott teaches a general video associated with audio object. Gibson teaches a method and a corresponding device to visually display one or more icons representing the corresponding instruments (e.g., Figs. 6 and 8a) that would match how .

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive. 
On p. 9, applicant argued that Scott is different from the invention specified in claim 1 because claim 1 does not require a head mounted display and a visual object 

Thus, the combination of Scott and Norris teaches each and every claimed limitation in claim 1.
It is also noted that claim 1 does not state that the device generates any sound based on the stored audio data, nor generating any sound after the device is moved from a first device location to a second device location, nor generating any sound that corresponds to difference distances after the device is moved from a first device location to a second device location.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/Primary Examiner, Art Unit 2654